—Order unanimously affirmed without costs. Memorandum: Plaintiff commenced this action to recover damages for injuries sustained by her daughter when she was pushed by a fellow seventh-grade student. Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. Defendant met its initial burden of establishing that it lacked “sufficiently specific knowledge or notice of the dangerous conduct which caused injury” (Mirand v City of New York, 84 NY2d 44, 49, see, Janukajtis v Fallon, 284 AD2d 428). In opposition to the motion, plaintiff submitted proof that defendant had been previously notified that the other student threatened to “beat up” plaintiffs daughter. That proof, however, is insufficient to raise a triable issue of fact whether the other student’s “acts could reasonably have been anticipated” by defendant (Mirand v City of New York, supra, at 49, see, Janukajtis v Fallon, supra). The alleged threats were too remote in time to have provided defendant with “notice of a particular danger at a particular time” (Lawes v Board of Educ., 16 NY2d 302, 306; see, Hernandez v Christopher Robin Academy, 276 AD2d 592, 593; Marshall v Cortland Enlarged City School Dist., 265 AD2d 782, 783; Malik v Greater Johnstown Enlarged School Dist., 248 AD2d 774, 776). (Appeal from Order of Supreme Court, Cayuga County, Contiguglia, J. — Summary Judgment.) Present — Green, J. P., Scudder, Kehoe, Gorski and Lawton, JJ.